         Case 1:20-cv-09840-GHW Document 24 Filed 01/21/21 Page 1 of 2



UNITED STATES DISTRICT COURT                                           USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
 PETER RODRIGUEZ,                                                      DOC #:
                                                                       DATE FILED: 1/21/2021
                                   Plaintiff,

                       -against-
                                                                      20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                        ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

        On December 23, 2020, Mr. Rodriguez wrote the Court, alleging that he was harassed and

threatened by one of the individual defendants in this matter. Dkt. No. 20. As stated on the record

during the January 21, 2021 conference regarding that letter, it is hereby ORDERED that defendant

City of New York collect and retain any records for the incidents described in Mr. Rodriguez’s letter,

including any videotape showing the areas around Mr. Rodriguez’s cell during the times and dates

identified in his letter, and, to the extent available, any videotape of the areas around the shower for

one hour before and after 7:00 p.m. on December 15, 2020. Defendant City of New York is further

directed to collect and preserve the logbooks for each of those dates. If the records are spoliated for

any reason, the Court will take appropriate action. Furthermore, the Court notes that defendant

City of New York is on notice of Mr. Rodriguez’s allegations of harassment and threats by one of its

officers, and fully aware of the serious nature of the potential consequences related to those

allegations, if true. Defendant City of New York is further directed to request and mail a transcript

of the January 21, 2021 conference to Mr. Rodriguez within 30 days of this order.

        As stated on the record during the January 21, 2021 conference, Mr. Rodriguez’s request for

an extension of time to amend his complaint is granted. The deadline for Mr. Rodriguez to amend
          Case 1:20-cv-09840-GHW Document 24 Filed 01/21/21 Page 2 of 2



his complaint is extended to February 5, 2021. The deadline for Defendants to answer or otherwise

respond to Mr. Rodriguez’s anticipated amended complaint is extended to April 5, 2021.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

         SO ORDERED.

Dated:     January 21, 2021


                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
